            Case 19-26849-AJC              Doc 33       Filed 04/27/20         Page 1 of 16




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

IN RE:                                       CASE NO. 19-26849-AJC
                                             CHAPTER 7

         JUMANJI NEST LLC,

                  Debtor.

    DEBTOR’S MOTION FOR RECONSIDERATION OF ORDER GRANTING
       MOTION FOR ENTRY OF ORDER APPROVING PRIVATE SALE

         Debtor, JUMANJI NEST LLC, (hereinafter referred to as “Debtor”), and

undersigned counsel, hereby file this Motion for Reconsideration of Order Granting

Motion for Entry of Order Approving Private Sale, pursuant to Fed.R.Civ.P. 59(e), as

made applicable to this matter by Fed.R.Bankr.P. 90241 and in support thereof, states as

follows:

         1. The debtor’s verification is being done by the principal owner of Jumanji Nest,

LLC, Patrizia Bonaduce.

         2. Debtor filed Chapter 7 Bankruptcy on December 18, 2019.

         3. The 341 meeting of creditors was held on January 15, 2020.

         4. The hearing on the Motion for Sale of Property was held on April 7, 2020.




1
  Rule 9024. Relief from Judgment or Order: Rule 60 F.R.Civ.P. applies in cases under the Code except
that (1) a motion to reopen a case under the Code or for the reconsideration of an order allowing or
disallowing a claim against the estate entered without a contest is not subject to the one year limitation
prescribed in Rule 60(c), (2) a complaint to revoke a discharge in a chapter 7 liquidation case may be filed
only within the time allowed by §727(e) of the Code, and (3) a complaint to revoke an order confirming a
plan may be filed only within the time allowed by §1144, §1230, or §1330. In some circumstances, Rule
8008 governs post-judgment motion practice after an appeal has been docketed and is pending.




                                                                                                           1
          Case 19-26849-AJC         Doc 33    Filed 04/27/20    Page 2 of 16




       5. Before the hearing, the undersigned attorney lost communication with Patrizia

Bonaduce (“Patrizia”), and after reestablishing communication; all of the following

issues came to light.

       6. The order granted the Motion and approved the Proposed Private Sale of

Estate's Right, Title And Interest In Non-Exempt Real Property To Trump 906 LLC Or

Its Related Assign (see attached order).

       7. The house was purchased by GOLF VIEW NEST, a corporation co-owned

50% by Patrizia’s ex-husband Miguel Petrizan (“Miguel”) and 50% by Patrizia, in

October 2014 for $830,000 with a private loan of $587,000 at 8% interest from Trump

906.

       8. In 2016 Miguel made Patrizia resign her 50% of shares and he became the sole

owner of GOLF VIEW NEST in order to obtain a cash-out of $213,000 for himself,

increasing the debt with Trump 906 to $800,000, now at 9% interest.

       9. Miguel explained that Patrizia had to be out of the company to be approved.

Patrizia was deceived by Miguel and Trump 906 Mortgage Broker Jorge Moran, his

personal friend. Miguel promised Patrizia to use this money to pay the house expenses.

       10. In 2016, Miguel transferred the house from GOLF VIEW NEST to a

corporation in Delaware: JUMANJI NEST (50% of shares each).

       11. Patrizia was not aware that Miguel never notified Trump 906 about this

change. It was solely Miguel’s decision.

       12. Patrizia knew later in 2018 that Miguel did this change due to the fact that

Miguel was hiding from a money laundering case in his native Argentina.




                                                                                         2
             Case 19-26849-AJC              Doc 33        Filed 04/27/20         Page 3 of 16




         13. In 2017, Miguel stopped property taxes; he also ceased paying the mortgage,

even having said he would use that cash-out money to pay the house’s expenses.

         14. The divorce came in 2018, and Patrizia found out that the house was 6 months

late on mortgage payments and had two and half years in unpaid property taxes.

         15. Miguel just squeezed all the money and let the house die financially.

         16. Patrizia bought Miguel’s 50% shares of Jumanji Nest for $40,000 as a private

divorce agreement and Patrizia never saw Miguel again. Now the Delaware Corporation

JUMANJI NEST LLC is 100% owned by Patrizia.

         17. Patrizia’s goodwill to recover the house is shown by the fact that she has not

stopped negotiating with TRUMP 906, through Jorge Moran, Miguel’s old friend and

mortgage broker on behalf of Trump 906, presenting three (3) contracts, and Jorge Moran

rejected them all, and did not want to negotiate:

                  a. August 2018 for $850,000

                  b. November 2018 for $800,000

                  c. November 2019 for $700,000 plus $60,000 in repairs.

         18. The value of houses dropped drastically and the bank appraisals came lower,

so the full amount Jorge Moran asked for was not honored by any bank institution.

         19. Between 2018 and 2019, TRUMP 906 rejected three (3) contract-offers made

by Patrizia to purchase the debt signed by GOLF VIEW NEST.

         20. Debtor has been divested of their interests. Patrizia will offer the Trustee’s

office $11,000.00 for the property in the private sale. According to Federal Rule of

Bankruptcy Procedure 6004 2, the Court should put a stay on the sale because Debtor is


2
 Rule 6004. Use, Sale, or Lease of Property: (a) Notice of Proposed Use, Sale, or Lease of
Property. Notice of a proposed use, sale, or lease of property, other than cash collateral, not in the ordinary


                                                                                                              3
             Case 19-26849-AJC               Doc 33       Filed 04/27/20          Page 4 of 16




within the fourteen (14) day deadline and there are issues of material fact to be

determined in an evidentiary hearing.



course of business shall be given pursuant to Rule 2002(a)(2), (c)(1), (i), and (k) and, if applicable, in
accordance with §363(b)(2) of the Code.
(b) Objection to Proposal. Except as provided in subdivisions (c) and (d) of this rule, an objection to a
proposed use, sale, or lease of property shall be filed and served not less than seven days before the date set
for the proposed action or within the time fixed by the court. An objection to the proposed use, sale, or
lease of property is governed by Rule 9014.
(c) Sale Free and Clear of Liens and Other Interests. A motion for authority to sell property free and clear
of liens or other interests shall be made in accordance with Rule 9014 and shall be served on the parties
who have liens or other interests in the property to be sold. The notice required by subdivision (a) of this
rule shall include the date of the hearing on the motion and the time within which objections may be filed
and served on the debtor in possession or trustee.
(d) Sale of Property Under $2,500. Notwithstanding subdivision (a) of this rule, when all of the nonexempt
property of the estate has an aggregate gross value less than $2,500, it shall be sufficient to give a general
notice of intent to sell such property other than in the ordinary course of business to all creditors, indenture
trustees, committees appointed or elected pursuant to the Code, the United States trustee and other persons
as the court may direct. An objection to any such sale may be filed and served by a party in interest within
14 days of the mailing of the notice, or within the time fixed by the court. An objection is governed by Rule
9014.
(e) Hearing. If a timely objection is made pursuant to subdivision (b) or (d) of this rule, the date of the
hearing thereon may be set in the notice given pursuant to subdivision (a) of this rule.
(f) Conduct of Sale Not in the Ordinary Course of Business.
(1) Public or Private Sale. All sales not in the ordinary course of business may be by private sale or by
public auction. Unless it is impracticable, an itemized statement of the property sold, the name of each
purchaser, and the price received for each item or lot or for the property as a whole if sold in bulk shall be
filed on completion of a sale. If the property is sold by an auctioneer, the auctioneer shall file the statement,
transmit a copy thereof to the United States trustee, and furnish a copy to the trustee, debtor in possession,
or chapter 13 debtor. If the property is not sold by an auctioneer, the trustee, debtor in possession, or
chapter 13 debtor shall file the statement and transmit a copy thereof to the United States trustee.
(2) Execution of Instruments. After a sale in accordance with this rule the debtor, the trustee, or debtor in
possession, as the case may be, shall execute any instrument necessary or ordered by the court to effectuate
the transfer to the purchaser.
(g) Sale of Personally Identifiable Information.
(1) Motion. A motion for authority to sell or lease personally identifiable information under §363(b)(1)(B)
shall include a request for an order directing the United States trustee to appoint a consumer privacy
ombudsman under §332. Rule 9014 governs the motion which shall be served on: any committee elected
under §705 or appointed under §1102 of the Code, or if the case is a chapter 11 reorganization case and no
committee of unsecured creditors has been appointed under §1102, on the creditors included on the list of
creditors filed under Rule 1007(d); and on such other entities as the court may direct. The motion shall be
transmitted to the United States trustee.
(2) Appointment. If a consumer privacy ombudsman is appointed under §332, no later than seven days
before the hearing on the motion under §363(b)(1)(B), the United States trustee shall file a notice of the
appointment, including the name and address of the person appointed. The United States trustee's notice
shall be accompanied by a verified statement of the person appointed setting forth the person's connections
with the debtor, creditors, any other party in interest, their respective attorneys and accountants, the United
States trustee, or any person employed in the office of the United States trustee.
(h) Stay of Order Authorizing Use, Sale, or Lease of Property. An order authorizing the use, sale, or lease
of property other than cash collateral is stayed until the expiration of 14 days after entry of the order, unless
the court orders otherwise.




                                                                                                               4
          Case 19-26849-AJC         Doc 33     Filed 04/27/20     Page 5 of 16




       21. The property is a quasi-homestead of Patrizia, as she lives in the home and it

is her principal residence. The property could never apply for homestead due to Trump

906’s mandatory requirement to place the property under a corporation’s name.

       22. The U.S. Supreme Court instructs that “the right to be heard ensured by the

guarantee of due process “has little reality or worth unless one is informed that the matter

is pending and can choose for himself whether to appear or default, acquiesce or contest.”

Richards v. Jefferson County, Ala., 517 U.S. 793, 799 (1996). A primary purpose of the

notice required by the Due Process Clause is to ensure that the opportunity for a hearing

is meaningful. City of W. Covina v. Perkins, 525 U.S. 234, 240 (1999).

       23. The Eleventh Circuit instructs that a party seeking relief under Rule 60(b)(5)

“which allows a court to relieve a party from a judgment whose prospective application is

‘no longer equitable’ … requires the movant establish a change in circumstance.” Sec. &

Exch. Comm'n v. Johnson, 683 Fed. Appx. 761, 763 (11th Cir. 2017). The Eleventh

Circuit further instructs Rule 60: does not limit a court’s power to ... entertain an

independent action to relieve a party from a judgment, order, or proceeding.” An

“independent action” is “reserved for those cases of injustices which, in certain instances,

are deemed sufficiently gross to demand a departure from rigid adherence to the doctrine

of res judicata.” Aldana v. Del Monte Fresh Produce N.A., Inc., 741 F.3d 1349, 1359

(11th Cir. 2014) (citing United States v. Beggerly, 524 U.S. 38, 46, 118 S.Ct. 1862, 1867,

141 L.Ed.2d 32 (1998)); see also Bankers Mortg. Co. v. United States, 423 F.2d 73, 81

n.7 (5th Cir. 1970) (“Where the adverse party is not prejudiced ... a 60(b) motion may be

treated as the institution of an independent action.”). In identifying a gross injustice, we

review for the existence of these factors: (1) a judgment which ought not, in equity and




                                                                                          5
             Case 19-26849-AJC              Doc 33       Filed 04/27/20         Page 6 of 16




good conscience, to be enforced; (2) a good defense to the alleged cause of action on

which the judgment is founded; (3) fraud, accident, or mistake which prevented the

defendant in the judgment from obtaining the benefit of his defense; (4) the absence of

fault or negligence on the part of defendant; and (5) the absence of any remedy at law.”

Id. at 764. (emphasis added).

         24. Debtor’s motion is timely according to rule FRBP 90233 because it has been

less than fourteen (14) days from entry of the attached order or judgment.

         25. Debtor believes that due to the foregoing facts, there are genuine issues of

material facts in the present case, and thus a stay would be equitable under Federal Rule

of Bankruptcy Procedure 6004.

         WHEREFORE, for the foregoing reasons, the Debtor, JUMANJI NEST LLC,

prays that the Court grants this motion for reconsideration, as well as an Order seeking

cancellation of the sale, an Order allowing Patrizia Bonaduce to dismiss her case and file

a Chapter 13 bankruptcy so she can attempt to save her home, and for such other good

and further equitable relief at law that the Debtor is so justly entitled.

         All the facts contained herein are true and correct to the best of my ability to

recollect them, Patrizia Bonaduce.

                                                                          ____________________________
                                                                             PATRIZIA BONADUCE




3
 Rule 9023. New Trials; Amendment of Judgments: Except as provided in this rule and Rule 3008, Rule
59 F.R.Civ.P. applies in cases under the Code. A motion for a new trial or to alter or amend a judgment
shall be filed, and a court may on its own order a new trial, no later than 14 days after entry of judgment. In
some circumstances, Rule 8008 governs post-judgment motion practice after an appeal has been docketed
and is pending.




                                                                                                             6
         Case 19-26849-AJC       Doc 33    Filed 04/27/20    Page 7 of 16




                                            Respectfully submitted,

                                             /s/ Eric Scott Brumfield
                                             Eric Scott Brumfield, Esq.
                                             Law Office of Eric Scott Brumfield, Esq.
                                             Attorney at Law
                                             AET II 7270 NW 12th St. Ste. 545
                                             Miami, Florida 33126
                                             (305) 406-3490
                                             esb@lawesb.com


                          CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
E-Service to the parties listed on the service list on this 27th day of April, 2020.

                                             Respectfully submitted,

                                             /s/ Eric Scott Brumfield, Esq.
                                             Eric Scott Brumfield, Esq.
                                             Law Office of Eric Scott Brumfield, Esq.
                                             Attorney at Law
                                             AET II, 7270 NW 12th St. Ste. 545
                                             Miami, Florida 33126
                                             (305) 406-3490
                                             esb@lawesb.com




                                                                                   7
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 8 of 16




                                                             8
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 9 of 16




                                                             9
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 10 of 16




                                                              10
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 11 of 16




                                                              11
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 12 of 16




                                                              12
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 13 of 16




                                                              13
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 14 of 16




                                                              14
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 15 of 16




                                                              15
Case 19-26849-AJC   Doc 33   Filed 04/27/20   Page 16 of 16




                                                              16
